NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TERRY LAMELL EZELL,                             No. 17-56038

                Plaintiff-Appellee,             D.C. No. 2:14-cv-04791-FMO-
                                                DFM
 v.

JOSE ESQUETINI, in his capacity as a            MEMORANDUM*
federal employee acting within the scope of
his duties, and as an individual; MARTIN
HERNANDEZ, in his capacity as a federal
employee acting within the scope of his
duties, and as an individual,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Federal prisoner Terry Lamell Ezell appeals pro se from the district court’s

summary judgment for defendants in his action under Bivens v. Six Unknown

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s decision on cross-motions

for summary judgment. Guatay Christian Fellowship v. County of San Diego, 670

F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendants

because Ezell failed to raise a genuine dispute of material fact as to whether

defendants were deliberately indifferent in the treatment of his narcolepsy. See

Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to inmate health; medical malpractice, negligence, or a difference of opinion

concerning the course of treatment does not amount to deliberate indifference).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      We treat Ezell’s “amended appeal” (Docket Entry No. 10) as a request to

supplement the opening brief, and grant the request. The Clerk shall file Docket

Entry No. 10.

      AFFIRMED.

                                          2                                      17-56038